Title: To Thomas Jefferson from Hezekiah Sabin, 23 December 1805
From: Sabin, Hezekiah
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Providence Rodeisland Decr 23d 1805
                  
                  I have taken the liberty of addressing your Exelency soliciting public imployment, in the Navy department of the united States, and trust that on examination my reputation for Fidelity, and Ability, will prove such as will meet with your approbation—I was educated in Newhaven Connecticut—
                  At the alarm of the Battle of Lexington, I took a Commision and marched to Cambridge—Was three years Captn of the Governors Guards in Connecticut—[Was] three times chosen Captn of a Company of Volluntiers and marched with them to Camp on the Lines near Newyork—Was appointed by the Genl Assembly of Connecticut to Command a [Regim]ent ordered to be raised to Reinforce the American Army on the North River—
                  Had the command of a Regiment of Militia Five years during the war, on the Seacoast of Connecticut, the dificult duties of which office (Ariseing from its local situation) I executed to the general sattisfaction of all classes of Citizens, untill the close of the war, when I petitioned for and recvd. an honourable discharge
                  I have had the Superintendance of Founderies & Casting of Cannon and Shot, for the use of the public—For seven years I have Superintended the Building—Repairing & Equiping the Largest India Ships—I am Fifty years of age, enjoy good health and activety, and it will be found on suitable inquirey that I am temperate—Faithful—and persevering, and from my experience and general knowledge of the active part of Business, are Imboldened to solicit your Exelency for Imployment, under the Secretary of the Navy, presuming that I am Capable of Superintending the Building, Repairing and Equiping ships of War Directing in the Docks—Arsenals or Magazines of the public or of filling any subordinate office in the Navy Department where Integrity and Faithfulness are peculiarly necessary—I am known by the Honourable Messrs Hilhouse and Fenner of the Sennate, to whom I beg leave to refer your Exelency, and can produce such recommendation, and Securety, for the faithful performance of any trust reposed in me, as may be Demanded, [be]ing willing to support the Honour of the present administration, and the Independance of my Country, with what abilities I possess—
                  With all Due Respect your Exelencies Devoted Humble Servant
                  
                     Hezekiah Sabin 
                     
                  
               